995 F.2d 1064
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.William BLOHM, Defendant-Appellant.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.William BLOHM, Defendant-Appellant.
Nos. 92-7249, 93-6145.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 18, 1993.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-86-1184-HC, CA-86-1184)
William Blohm, Appellant Pro Se.
Stephen A. West, Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
William Blohm appeals from the district court's orders denying his motions for discharge from conditional release (No. 92-7249) and for reconsideration (No. 93-6145).  Our review of the record and the district court's orders discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Blohm, Nos.  CA-86-1184-HC, CA-86-1184 (E.D.N.C. Nov. 20, 1992 and Jan. 27, 1993).  In light of our disposition of this case, we deny Blohm's motion for expedited appeal and his renewed motion for unconditional release.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED